DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 12/30/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama et al. (JP 2006196618 A).
	Kodama et al. teach an electronic component mounting, comprising: a suction nozzle (27) configured to mount an electronic component to a board as shown in Fig. 6; a nozzle holder configured to hold the suction nozzle, the nozzle holder including a core portion (231) and a cladding portion (17) that move relative to each other, an upper end (such as end portion) of the core portion including a detection target portion (a transparent part 232 and cylinder part 281, 282) as shown in Fig. 6 (paragraph [0037] – [0039]); a photoelectric sensor (such as an optical sensor, 36) emitting a light (37) to a detection region (38) and receiving the light from the detection region as shown in Fig. 2 (paragraph [0039]); and a processing circuitry (such as a 

    PNG
    media_image1.png
    692
    725
    media_image1.png
    Greyscale


	It is noted that the scope of the claimed invention is the grounding detection device only. However, the limitations “in which the detection target portion of the core 
	Re. claim 2: The phrase “the processing circuitry discriminates between the presence or absence of the grounding based on a change in a received light level of the photoelectric sensor in the ungrounded state with respect to a reference level” as recited in lines 1-5 describes how the grounding discrimination section is being used. Therefore, the limitations as set forth above are an intended use.
	Re. claim 3: The phrase “the processing circuitry updates the reference level at a predetermined timing” as recited in lines 1-2 describes how the grounding discrimination section is being used. Therefore, the limitations as set forth above are an intended use.
	Re. claim 4: The phrase “the predetermined timing is a timing of the grounding” as recited in lines 1-2 describes how the grounding discrimination section is being used. Therefore, the limitations as set forth above are an intended use.
	Re. claim 5: The detection target portion is associated with a movement of the suction nozzle as shown in Fig. 6.  as recited in line 4 describes how the grounding discrimination section is being used. Therefore, the limitations as set forth above are an intended use.
	Re. claim 6: The phrase “when the nozzle holder is lowered and the electronic component is grounded to the board, the suction nozzle and the core portion stop descending and the cladding portion rises relative to the core portion to move the detection target portion into the detection region, and the processing circuitry determines the presence of the grounding state when the photoelectric sensor receives a predetermined amount of light from the detection target portion in the detection region” as recited in lines 2-6 describes how the nozzle holder is operated and how the processing circuitry is performed during the component is mounted. Therefore, the limitations as set forth above are an intended use.

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of record, Kodama et al., fails to teach the claimed invention such as the nozzle holder including a core portion and a cladding portion that move relative to each other, an upper end of the core portion including a detection target portion. Examiner traverses the argument that Fig. 6 of Kodama et al. shows the nozzle holder including a core portion (231) and a cladding portion (17) that move relative to each other, an upper end (such as end portion) of the core portion including a detection target portion (a transparent part 232 and cylinder part 281, 282) (such that the optical sensor 361 of reflection type is irradiating the optical axis towards the cylinder part 28 of the suction nozzle 27 passing through the transparent part 232. Usually, the light reflected from the cylinder part 281 is light-received. However, an electronic component W1 contacts to substrate W, when the suction nozzle 27 resists the spring force of the compression spring 29 and a retreat displacement is relatively carried out with respect to a nozzle body 23, the light irradiated from the optical sensor 361 of reflection type will come to be reflected by the cylinder part 282) as shown in Fig. 6 (paragraph [0037] – [0039]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729